UNITED STATES SECURITIES EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* Och-Ziff Capital Management Group LLC (Name of Issuer) Class A Shares (Title of Class of Securities) 67551U05 (CUSIP Number) Andrew Wright Dubai International Capital LLC Level 13, The Gate Building Dubai International Financial Centre P.O. Box 72888, Dubai, United Arab Emirates +9714 362 1888 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 19, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this statement because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 11 Pages Exhibit Index: Page 11 SCHEDULE 13D CUSIP NO.67551U05 Page 2 of 11 Pages 1. NAME OF REPORTING PERSONS. I.R.S IDENTIFICATION NOS. OF ABOVE PERSONS(entities only). DIC SAHIR LIMITED 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS (See Instructions) BK 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands 7 SOLE VOTING POWER None 8 SHARED VOTING POWER NUMBER OF SHARES 38,138,571 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON None WITH 10 SHARED DISPOSITIVE POWER 38,138,571 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 38,138,571 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 51.4% 14. TYPE OF REPORTING PERSON HC SCHEDULE 13D CUSIP NO.67551U05 Page3 of 11 Pages 1. NAME OF REPORTING PERSONS, I.R.S IDENTIFICATION NOS. OF ABOVE PERSONS(entities only). DUBAI INTERNATIONAL CAPITAL LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See Instructions) (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS (See Instructions) BK 5. CHECKIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Dubai 7 SOLE VOTING POWER None 8 SHARED VOTING POWER NUMBER OF SHARES 38,138,571 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON None WITH 10 SHARED DISPOSITIVE POWER 38,138,571 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 38,138,571 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 51.4% 14. TYPE OF REPORTING PERSON HC SCHEDULE 13D CUSIP NO.67551U05 Page4 of 11 Pages 1. NAME OF REPORTING PERSONS. I.R.S IDENTIFICATION NOS. OF ABOVE PERSONS(entities only). DUBAI HOLDING INVESTMENT GROUP LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See Instructions) (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS (See Instructions) BK 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Dubai 7 SOLE VOTING POWER None 8 SHARED VOTING POWER NUMBER OF SHARES 38,138,571 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON None WITH 10 SHARED DISPOSITIVE POWER 38,138,571 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 38,138,571 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 51.4% 14. TYPE OF REPORTING PERSON HC SCHEDULE 13D CUSIP NO.67551U05 Page5 of 11 Pages 1. NAME OF REPORTING PERSONS I.R.S IDENTIFICATION NOS. OF ABOVE PERSONS (entities only). DUBAI HOLDING LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See Instructions) (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS (See Instructions) BK 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Dubai 7 SOLE VOTING POWER None 8 SHARED VOTING POWER NUMBER OF SHARES 38,138,571 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON None WITH 10 SHARED DISPOSITIVE POWER 38,138,571 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 38,138,571 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 51.4% 14. TYPE OF REPORTING PERSON HC SCHEDULE 13D CUSIP NO.67551U05 Page6 of 11 Pages 1. NAME OF REPORTING PERSONS. I.R.S IDENTIFICATION NOS. OF ABOVE PERSONS(entities only). MOHAMMAD ABDULLAH ALI AL GERGAWI 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See Instructions) (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS (See Instructions) BK 5. CHECKIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United Arab Emirates 7 SOLE VOTING POWER None 8 SHARED VOTING POWER NUMBER OF SHARES 38,138,571 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON None WITH 10 SHARED DISPOSITIVE POWER 38,138,571 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 38,138,571 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 51.4% 14. TYPE OF REPORTING PERSON IN Page 7 of 11 Pages Item 1.Security and Issuer: This statement on Schedule 13D (this “Statement”) relates to the Class A shares of Och-Ziff Capital Management Group LLC, a Delaware limited liability company (the “Issuer”), representing Class A limited liability company interests of the Issuer (the “Class A Shares”).The principal executive offices of the Issuer are located at 9 West 57th Street, New York, NY 10019. Item 2.Identity and Background: This statement is filed on behalf of DIC Sahir Limited (“DIC Sahir”), Dubai International Capital LLC (“DIC”), Dubai Holding Investment Group LLC (“DHIG”) Dubai Holding LLC (“Dubai Holding”) and Mohammad Abdullah Ali Al Gergawi (“Mr. Gergawi” and, together with DIC Sahir, DIC, DHIG and Dubai Holding, the “Reporting Persons”). DIC Sahir is a company organized under the laws of the Cayman Islands. Each of DIC, DHIG and Dubai Holding is a company organized under the laws of Dubai.DIC Sahir is a subsidiary of DIC, which in turn is a subsidiary of DHIG, which in turn is a subsidiary of Dubai Holding. DIC Sahir is a company established for the purposes of owning the Class A Shares. DIC is a company established to focus on international investments. DHIG is a holding company for certain companies within the Dubai Holding group.Dubai Holding is a holding company for the Dubai Holding group. A majority of the shares of Dubai Holding are owned by His Highness Sheikh Mohammed bin Rashid Al Maktoum. Mr. Gergawi is the sole manager of Dubai Holding. Mr. Gergawi is a citizen of the United Arab Emirates. The address of the principal business and principal office forDIC Sahir and DIC is c/o Dubai International Capital LLC,The Gate, East Wing 13th Floor, DIFC, Sheikh Zayed Road, Dubai, United Arab Emirates. The address of the principal business and principal office for DHIG, Dubai Holding and Mr. Gergawi is c/o Dubai Holding LLC, Emirates Towers, Offices, Level 49, P.O. Box 73311, Dubai, United Arab Emirates. During the last five years, none of the Reporting Persons has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). During the last five years, none of the Reporting Persons has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3.Source and Amount of Funds or Other Consideration: The source of funds for the acquisition of the Class A Shares reported herein were provided through a credit facility between DHIG and Morgan Stanley Bank International Limited concluded on or about November 13, 2007; the proceeds of this credit facility were then made available by DHIG to DIC which in turn contributed the funds to DIC Sahir.The total purchase price paid by the Reporting Persons for the acquisition was approximately $1.2 billion, as more fully discussed in Item 6 herein. Item 4.Purpose of Transaction: The Class A Shares were acquired by the Reporting Persons for investment purposes. Subject to any applicable legal and contractual restrictions on its ability to do so (including the provisions of the Purchase Agreement and the Lockup Agreement referred to in Item 6 Page 8 of 11 Pages hereto), the Reporting Persons intend to periodically review its investment in the Issuer and, based on a number of factors, including the Reporting Persons’ evaluation of the Issuer’s business prospects and financial condition, the market for the Issuer’s shares, general economic and stock market conditions and other investment opportunities, the Reporting Persons may acquire additional securities of the Issuer. Except as set forth above, the Reporting Persons do not have any present plans or proposals that relate to or would result in any of the actions required to be described in Item 4 of Schedule 13D.The Reporting Persons may, at any time, review or reconsider their position with respect to the Issuer and formulate plans or proposals with respect to any of such matters. Subject to any applicable legal and contractual restrictions on its ability to do so, the Reporting Persons reserve the right to acquire, or cause to be acquired, additional securities of the Issuer, to dispose of, or cause to be disposed, such securities at any time or to formulate other purposes, plans or proposals regarding the Issuer or any of its securities, to the extent deemed advisable in light of general investment and trading policies of the Reporting Persons, market conditions or other factors.The Reporting Persons may at any time reconsider and change their plans or proposals relating to the foregoing. Item 5.Interest in Securities of the Issuer (a)
